JUSTICE LINN, dissenting: I respectfully dissent from the majority decision. The instant appeal is from the trial court’s order granting defendant’s motion for summary judgment. The purpose of summary judgment is not to try an issue of material fact, but rather to determine if a triable issue of material fact exists. (Nichelson v. Curtis (1983), 117 Ill. App. 3d 100, 452 N.E.2d 883.) My honorable colleagues have here, in the majority opinion, improperly tried an issue of material fact, namely, whether under the test set forth in Leo Michuda & Son Co. v. Metropolitan Sanitary District (1981), 97 Ill. App. 3d 340, 422 N.E.2d 1078, Kennedy’s inadvertent failure to sign page P-36 of the bid package constitutes a minor variance that does not require rejection of the bid, or a material variance that requires rejection. This ultimate issue of fact is, in turn, pyramided upon numerous other issues of fact, including the issue of whether Kennedy, by his failure to initially sign page P-36 of the bid package, received a substantial advantage or benefit not enjoyed by the other bidders. (Leo Michuda & Son Co. v. Metropolitan Sanitary District (1981), 97 Ill. App. 3d 340, 422 N.E.2d 1078.) The majority has similarly tried this material issue, finding that Kennedy’s failure to sign P-36 resulted in his not being bound to the terms of the bid and that if the contract were awarded to Kennedy, he could have disavowed it at any time. I find, however, that whether Kennedy could have disavowed the contract, in light of the fact that it was signed in seven places other than page P-36, ultimately signed by Kennedy on page P-36 at the invitation of the city, and accompanied by a bid bond is yet another issue of material fact inappropriately decided by the majority. Moreover, I feel that the conduct of the city purchasing department, in inviting Kennedy to sign his bid offer, raises the material issue of waiver by the city. As an issue formed by the record, the issue of waiver was before the trial court even if it was not formally raised in the pleadings. Peoria Harbor Marina v. McGlasson (1982), 105 Ill. App. 3d 723, 434 N.E.2d 786. It is undisputed that shortly following the bid opening, Kennedy was contacted by the city purchasing department and requested to attend a meeting. Present at the meeting, held five days after the bids were opened, were three members of the purchasing department, who invited Kennedy to sign page P-36. Waiver occurs whenever a party intentionally relinquishes a known right, either expressly or by conduct inconsistent with an intent to enforce that right. (Harris v. Faultfinders, Inc. (1981), 103 Ill. App. 3d 785, 431 N.E.2d 1205.) Waiver is often demonstrated by conduct indicating that strict compliance with provisions of a contract wil not be required. (Leapera v. Earner (1979), 79 Ill. App. 3d 221, 398 N.E.2d 224.) Despite the conduct of the city inviting Kennedy, whose bid was over $200,000 less than Reliable’s, the next lowest bidder, to sign page P-36, the majority has necessarily concluded as a matter of law that waiver is not a material issue in the instant case. Michuda dictates that a material variance may not be “corrected” after the bids have been opened. (Leo Michuda & Son Co. v. Metropolitan Sanitary District (1981), 97 Ill. App. 3d 340, 344, 422 N.E.2d 1078.) The concept of “corrected” by the bidder is not, in my mind, synonymous with the concept of waiver by the offeree. Thus, even if the material issue as to whether the lack of a signature on page P-36 was a material variance were to be decided in the affirmative, there would then remain the further factual issue of whether the city, by the conduct of its purchasing department, could have and did waive compliance with the requirement of a signature on page P-36 by virtue of the invitation it extended to plaintiff. Based on these numerous issues of material fact presented by the instant case, I find that summary judgment was improperly granted, and for this reason, I respectfully dissent.